Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 1/26/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.  Claims 1-9 and 12-20 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1 recites “converting an HTML form in the text messages from the chat bot to an audio message by: detecting embedded HTML in the text messages; parsing the embedded HTML to identify one or more objects by finding key words; parsing the names of each of the one or more identified

First of all, it is unclear how the recited steps achieve the purpose of converting into an audio message since the recited steps does not have a conversion step to an audio message.  It appears that a critical step is missing.  
Secondly, regarding “parsing the names of each of the identified objects,” it is unclear whether Applicant intend to claim that each object has multiple names.  Applicant is required to clarify.  
Claims 2-9 and 12-17 are similarly rejected.
	b) Claim 1 recites “parsing the embedded HTML to identify one or more objects by finding key words; parsing the names of each of the one or more identified objects; parsing each of the one or more identified objects to obtain one or more nouns; translating the names of each of the one or more identified objects into one or more verbs; and formulating a phrase by combining the one or more verbs and the one or more nouns into a sentence…wherein he work engine is configured to route the one or more objects.”  Since the objects are obtained by parsing the HTML and then are based on to formulate a phrase/sentence, it is unclear regarding the scope of “route the one or more objects”, e.g., whether routing the formulated phrase, routing the HTML message, or as an intermediate step after parsing the objects to route the individual objects.  Applicant is required to clarify.  Claims 2-9 and 12-17 are similarly rejected.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449